                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION


GREAT WEST CASUALTY INSURANCE
COMPANY,

       Plaintiff,

v.                                                   CIVIL ACTION NO.
                                                      5:19-cv-00006-TES
DEXTER BURNS, QUANDRALYN PAUL,
JAKE FAISON, DUNAVANT
TRANSPORTATION GROUP LLC,

       Defendants.

     ORDER GRANTING ATLANTIC SPECIALTY INSURANCE COMPANY’S
     MOTION TO INTERVENE AND DENYING PLAINTIFF’S MOTION FOR
                       DEFAULT JUDGMENT



      Before the Court for consideration are two motions in this declaratory judgment

action filed by Great West Casualty Insurance Company (“Great West”). First, is a Motion

to Intervene [Doc. 27] filed by Atlantic Specialty Insurance Company and second is a

Motion for Default Judgment [Doc. 30] as to Defendant Jake Faison filed by Great West.

After a brief factual synopsis, the Court rules on the two motions below.

                    FACTUAL AND PROCEDURAL BACKGROUND

      On March 4, 2018, Defendant Faison was involved in an accident with a vehicle

driven by Defendant Paul in which Defendant Burns was also a passenger [Doc. 1 at ¶¶

15–16]. Defendant Faison, with his wife as his passenger, drove a road tractor leased to
Defendant Dunavant Transportation Group, LLC (“Dunavant”). [Id. at ¶¶ 17–18]. On the

day of the accident, Defendant Faison was not operating the leased road tractor in

furtherance of Dunavant’s business and indicated on his driver logs that he was “off

duty” and “on a personal conveyance.” [Id. at ¶ 20–21].

       On July 18, 2018, Paul and Burns each filed separate personal injury lawsuits in

the State Court of Bibb County. [Id. at ¶ 24]. In their respective state-court complaints,

Paul and Burns each contend that at the time of the accident, Defendant Faison may have

been “acting in the course and scope of his employment and in furtherance of the business

of Dunavant,” or Defendant Faison may not have been “acting in the course and scope of

his employment and in furtherance of the business of Dunavant.” [Doc. 30-1 at p. 2 (citing

[Doc. 1 at ¶ 25])]. Pursuant to Dunavant’s insurance coverage under Commercial Lines

Policy Number MCP11922D, “Great West contends that it has no obligation to defend or

indemnify Defendant Faison in connection with the Negligence Actions as there is no

coverage provided by the Policy, because Defendant Faison was not operating his road

tractor in Dunavant’s business as a motor carrier for hire at the time of the subject

[a]ccident.” [Id. at p. 3 (citing [Doc. 1 at ¶ 31])].

       Seeking a declaratory judgment that it indeed has no such obligation, Great West

filed the instant lawsuit on January 4, 2019, and represents that Defendant Faison “was

duly served with a copy of the summons and the Complaint on February 7, 2019.” [Id.

(citing [Doc. 15])]; see also [Doc. 1 at p. 9]. Given that Defendant Faison failed to file an



                                                 2
Answer or otherwise respond to the Complaint within 21 days from the purported “date

of service,” Great West made application to the Clerk of Court for an Entry of Default

against him. [Doc. 23].

                                        DISCUSSION

       1.     Atlantic Specialty Insurance Company’s Motion to Intervene

       As a preliminary matter, the Court addresses Atlantic Specialty Insurance

Company’s (“Atlantic”) Motion to Intervene [Doc. 27], to which no party has raised an

objection or filed a response. Atlantic brought its motion pursuant to Federal Rule of Civil

Procedure 24 seeking to intervene as a respondent in above-captioned declaratory

judgment action. [Doc. 27-1 at p. 1].

       In order to intervene in a civil action, a party must show that

       (1) [its] application to intervene is timely; (2) [it] has an interest relating to
       the property or transaction which is the subject of the action; (3) [it] is so
       situated that disposition of the action, as a practical matter, may impede or
       impair [its] ability to protect that interest; and (4) [its] interest is represented
       inadequately by the existing parties to the suit.

Chiles v. Thornburgh, 865 F.2d 1197, 1213 (11th Cir. 1989). Like Great West, Atlantic is a

defendant in the lawsuits filed in the State Court of Bibb County. [Doc. 27-1 at p. 2].

Atlantic issued an insurance policy to TGT Transgulf Transportation LLC d/b/a Trans

Gulf Transportation with the following additional insureds: Dunavant Sea Lane Express,

LLC and Dunavant Trans Gulf Transportation, LLC. [Id.]. In its motion, Atlantic

succinctly states, “[i]f the Court finds that Great West’s Policy does not offer coverage



                                                3
because Faison was not operating his vehicle in [sic] for a business purpose, then Atlantic

Specialty’s policy will possibly be triggered.” [Id.].

       Upon review of Atlantic’s motion, it is clear that its interests would be impaired

absent an ability to participate in this case because none of the existing parties to this

action adequately represent Atlantic’s interests. Accordingly, Atlantic is permitted to

intervene as a respondent as a matter of right and the Court GRANTS Atlantic Specialty

Insurance Company’s Motion to Intervene [Doc. 27] as a party defendant.

       2.     Great West Casualty Insurance Company’s Motion for Default Judgment

       The second motion before the Court is Great West’s Motion for Default Judgment

as to Defendant Jake Faison [Doc. 30] brought pursuant to Federal Rule of Civil Procedure

55(b)(2). The Clerk entered an Entry of Default against Defendant Fasion on March 26,

2019. [Doc. 30-1 at p. 3].

       “When a party against whom a judgment for affirmative relief is sought has failed

to plead or otherwise defend as provided by these rules and that failure is shown by

affidavit or otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a).

notwithstanding this rule, the Clerk’s Entry of Default does not require the Court to enter

a default judgment and the Eleventh Circuit has repeatedly held that “default judgments

are generally disfavored.” Surtain v. Hamlin Terrace Found., 789 F.3d 1239, 1245 (11th Cir.

2015); DIRECTV, Inc. v. Trawick, 359 F. Supp. 2d 1204, 1206 (M.D. Ala. 2005) (noting that

clerk’s entry of default does not require entry of default judgment).



                                              4
       Entry of default judgment is clearly inappropriate when only one of the

defendants is in default. See Frow v. De La Vega, 82 U.S. 552, 554 (1872) (“[A] final decree

on the merits against the defaulting defendant alone, pending the continuance of the

cause, would be incongruous and illegal.”). Applying the rule announced in Frow, courts

in this Circuit routinely deny motions for default judgment in cases with facts that are

materially identical to the facts of this case. See, e.g., Owners Ins. Co. v. Daniels, Civil Action

No. 7:12-cv-27 (HL), 2012 U.S. Dist. LEXIS 61307, at *3 (M.D. Ga. May 2, 2012) (“When a

default is entered against one defendant in a multi-defendant case, the preferred practice

is for the court to withhold granting a judgment until the trial of the action on the merits

against the remaining defendants. This is especially true when an insurer seeks a

declaratory judgment that an insurance policy does not trigger a duty to defend or

indemnify both the defaulting defendant and the other named defendants who may

appear and contest the insurer’s allegations.”) (internal citations and quotations omitted);

Auto-Owners Ins. Co. v. Envtl. House Wrap, Inc., No. 3:17-cv-817-J-34PDB, 2018 WL

3244008, at *3 (M.D. Fla. May 14, 2018); Atrium 5 Ltd. v. Hossain, Case No: 6:16–cv–1964–

Orl–22TBS, 2017 WL 2562543 (M.D. Fla. May 26, 2017); Clarendon Am. Ins. Co. v. All Bros.

Painting, Inc., Case No: 6:13-cv-934-Orl-37TBS, 2013 WL 12149556, at **4–5 (M.D. Fla. Sept.

12, 2013).

       In light of the United States Supreme Court’s direction and this Circuit’s well-

established precedent discussing cases with an identical procedural posture, the Court



                                                5
DENIES 1 Great West’s Motion for Default Judgment [Doc. 30].

                                               CONCLUSION

        As discussed above, the Court GRANTS Atlantic Specialty Insurance Company’s

Motion to Intervene [Doc. 27] but DENIES Great West’s Motion for Default Judgment

[Doc. 30].

        SO ORDERED this 10th day of April, 2019.

                                                     S/ Tilman E. Self, III
                                                     TILMAN E. SELF, III, JUDGE
                                                     UNITED STATES DISTRICT COURT




1 In light of the Court’s ruling on Great West’s Motion for Default Judgment, it is (at this time) of no
consequence whether Defendant Faison was definitively served. Most notably, the Proof of Service [Doc.
15] as to Defendant Faison clearly indicates that the process server “left the summons at the individual’s
residence or usual place of abode with . . . Vicki Lovett[,] Manager, Days Inn, a person of suitable age and
discretion who resides there, on . . . 2/7/2019 [at] 3:31 [p.m.].” [Doc. 15 at p. 2]. To support its allegation of
effectuated service, Great West proffered an affidavit by Brenton Cole which states that “[t]he Summons
and Complaint were served on Defendant Jake Faison, through the manager of his residence, at 246 Georgia
Highway 49, Bryon, Georgia [(presumably Days Inn)] . . . by a private process server.” [Doc. 30-2 at p. 1].
To say that Defendant Faison was “duly served,” calls for obvious speculation. [Doc. 30-1 at p. 3]. A fair
and reasonable reading of the Proof of Service shows that the private process server left a copy of the
summons and Complaint with a manager of Days Inn, yet also claims that said manager is “a person of
suitable age and discretion who resides there . . . .” [Doc. 30-2 at p. 2 (emphasis added)]. To the extent Plaintiff
is attempting to show that a hotel manager meets the requirements for notorious service under Federal
Rule of Civil Procedure 4(e)(2)(B), the Court need not and cannot conclusively determine that service has,
in fact, been properly effectuated on Defendant Faison.


                                                         6
